Citation Nr: 1436845	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-18 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to higher initial ratings for a gastrointestinal disability, rated as 10 percent disabling from December 2, 2008 to June 28, 2011, on the basis of gastritis and 30 percent disabling, since June 29, 2011, on the basis of gastritis and irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1996 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran's claim of service connection for gastritis and assigned a noncompensable evaluation.  

A May 2011 rating decision increased the disability rating for gastritis from zero to 10 percent disabling, effective December 2, 2008.  In June 2011, the Veteran filed a claim of service connection for irritable bowel syndrome (IBS).  In August 2013, the RO granted the claim of service connection for IBS and assigned a combined disability rating of 30 percent, effective June 29, 2011.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a letter dated November 19, 2008, Dr. P.M. Wozniak indicated treatment since March 2006, including for gastrointestinal problems.  Letters dated in August 2010 and April 2012 from Dr. K. D. Friesen note diagnoses of gastritis, gastric esophageal reflux disease (GERD), and IBS.  The April 2012 letter states that the Veteran would be continually evaluated in the future.  The associated records of private treatment have not been made a part of the record.  VA has a duty to obtain the reported treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994). 

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of the initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Further development is required.

The Veteran could potentially receive higher ratings depending on his type of gastritis.   

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit a formal application for TDIU.

2.  Ask the Veteran to authorize VA to obtain all records of gastrointestinal treatment by Dr. Wozniack and Dr. Friesen.

If the Veteran fails to provide necessary releases, tell him he can obtain and submit the records himself.
	
If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

3.  Schedule the Veteran for a VA examination to assess the current severity of the service connected gastrointestinal disorders.  The claims file should be made available to the examiner.  

For any gastritis present since December 2, 2008, the examiner should opine whether it is atrophic or hypertrophic and causes small nodular lesions; multiple small eroded or ulcerated areas; severe hemorrhages; or large ulcerated or eroded areas. 

The examiner should also opine whether symptoms attributable to service connected disability can be distinguished from non-service connected disability; and if so, which symptoms are attributable to service connected disability.  

The examiner should also state whether the service connected disabilities would prevent the Veteran from maintaining employment for which he would otherwise be qualified. 

The examiner should provide reasons for these opinions. If the examiner is unable to provide an opinion without resort to speculation, it should be explained why an opinion cannot be reached.  

4.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



